Pennewill, C. J.,
delivering the opinion of the court:
This return shows an attempted service upon the insurance *457commissioner by leaving a copy, and we think that inasmuch as an alternative service is provided for in the statute, a service by leaving a copy would not be a legal service. The statute expressly provides how service shall be made in the absence of the insurance commissioner, and that is, upon some person in the office designated by the commissioner. Upon such person process may be served, and manifestly the statute means that it shall be personal service. Moreover, service by copy can only be made by authority of statute, and no such authority is given expressly or by implication.